ON MOTION FOR REHEARING
PER CURIAM.
With his motion for rehearing the husband makes a showing of possibly materially changed circumstances of the wife at the time the appeal was filed as compared to the circumstances shown in the record which we considered on appeal. While it would appear that any material misapprehension of the facts based upon the record on appeal should have been avoided, the circumstances described in the motion are matters of fact which now should be raised before the trial court for its consideration of this case on remand.
The foregoing factual matters, if they had been in the record, could conceivably have affected various aspects, including the issue of retention of jurisdiction for permanent alimony. However we draw no conclusions as to the significance, if any, of those matters. Their import is for the trial court under the guidelines of our prior opinion in this case. Accordingly, the trial court on remand may exercise its discretion in light of these matters, including its discretion as to whether jurisdiction should be retained for that purpose.
The motion for rehearing is otherwise denied.
RYDER, C.J., and SCHOONOVER and LEHAN, JJ., concur.